DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/14/2020 has been entered and is currently under consideration.  Claims 23-42 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "drive device configured to" and "drive device further configured to" in claim 23 and "drive device configured to" and "drive device further configured to" in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 and 33-41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitations "drive device configured to" and "drive device further configured to" in claim 23 and "drive device configured to" and "drive device further configured to" in claim 33 are not enabled since the only support for these limitations in applicant disclosure are black boxes/diagrams or recitation of function with no enabling structure (Fig 1, 2: drive device 8; pg 3, ln 4-26; pg 7, ln 14-17; pg 7, ln 30-pg 8, ln 10).
From MPEP 2164.06(a)(I):
A disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were "off the shelf" or must be specifically constructed or modified for applicant’s system. Also there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant. In In re Donohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labeled "LOGIC" in the drawings. See also Union Pac. Res. Co. v. Chesapeake Energy Corp., 236 F.3d 684, 57 USPQ2d 1293 (Fed. Cir. 2001) (Claims directed to a method of determining the location of a horizontal borehole in the earth failed to comply with enablement requirement of 35 U.S.C. 112  because certain computer programming details used to perform claimed method were not disclosed in the specification, and the record showed that a person of skill in art would not understand how to "compare" or "rescale" data as recited in the claims in order to perform the claimed method.).
In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971), involved a method of facilitating transfers from one subset of program instructions to another which required modification of prior art "overlap mode" computers. The Board rejected the claims on the basis that, inter alia, the disclosure was insufficient to satisfy the requirements of 35 U.S.C. 112, first paragraph and was affirmed. The Board focused on the fact that the drawings were "block diagrams, i.e., a group of rectangles representing the elements of the system, functionally labeled and interconnected by lines." 442 F.2d at 991, 169 USPQ at 727. The specification did not particularly identify each of the elements represented by the blocks or the relationship therebetween, nor did it specify particular apparatus intended to carry out each function. The Board further questioned whether the selection and assembly of the required components could be carried out routinely by persons of ordinary skill in the art.
An adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claim before the court in In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974), was directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how "complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation" and that "an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved." 500 F.2d at 566, 182 USPQ at 302.
The specification recites a drive device and its functions, but describes no structure for carrying out said functions.  Any specific examples given in applicant disclosure amount to a black box representation.  The drive device and its functions are the same as found in the instant claims, and thus claims 23-31 and 33-41 are not enabled, since applicant has failed to disclose the required parts to enable the claimed function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 and 33-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation "drive device configured to" and "drive device further configured to" in claim 23 and "drive device configured to" and "drive device further configured to" in claim 33 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained in the 112a rejection above, applicant disclosure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-31 and 33-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Raschke et al. (US 20140217632 of record) hereinafter Raschke.
Regarding claim 23, Raschke teaches:
A pumping system (abstract) for conveying a temperature-control medium through at least one temperature-control channel of a molding tool (Fig 1: temperature control branches 2, molding tool 3), the pumping system comprising:
a pump (Fig 1: pump 13);
a drive device configured to drive the pump (Fig 1: control device 1; [0029-0031]); and
a volume flow sensor configured to measure a conveying capacity of the pumping system, and to transmit measured values to the drive device (Fig 1: through-flow sensors 7; [0018, 0029]).
Raschke does not explicitly recite wherein the drive device is further configured to:
drive the pump starting from a starting conveying capacity independent of a separate control of at least one temperature-control volume flow according to a control variable such that a conveying capacity of the pumping system is reduced to a reduced conveying capacity,
then check whether a conveying flow remains substantially constant, and
i) if the conveying flow remains substantially constant, determine the reduced conveying capacity to be a target conveying capacity, or
ii) if the conveying flow does not remain substantially constant, determine the starting conveying capacity to be the target conveying capacity.
However, Raschke teaches that the control device 1 is configured to variably control the flow capacity of the pump or pumps 13 via rotary speed or step regulation ([0019-0020, 0029-0030]).  
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Since the prior art teaches all of the structure of the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
The examiner further notes that while Raschke teaches the at least one temperature-control channel and molding tool, these elements are recited as intended use and are not required structure of the claimed invention.  See MPEP 2111.02(II).
Regarding claim 24, Raschke teaches the pumping system according to claim 23.
Raschke further teaches a distributor configured to distribute the conveying flow to a plurality of temperature-control channels (Fig 1: feed 5 splits into two temperature control branches 2).
Regarding claim 25, Raschke teaches the pumping system according to claim 24.
Raschke further teaches wherein the temperature-control channels are parallel-connected (Fig 1).
Regarding claim 26, Raschke teaches the pumping system according to claim 24.
Raschke further teaches wherein each of the temperature-control channels has a throttle configured to perform as an actuating element for controlling the at least one temperature-control volume flow (Fig 1: through-flow valves 15).
Regarding claim 27, Raschke teaches the pumping system according to claim 23.
Raschke further teaches a molding machine (Fig 1: molding tool 3)
Regarding claim 28, Raschke teaches the molding machine according to claim 27.
Raschke further teaches a central machine control, wherein the drive device of the pumping system is integrated into the central machine control ([0026]).
Regarding claim 29
Raschke further teaches a central machine control, wherein the drive device of the pumping system is separate from the central machine control ([0026]).
Regarding claim 30, Raschke teaches the molding machine according to claim 27.
Raschke further teaches a central machine control and a control device configured to control the at least one temperature-control volume flow, wherein the control device is integrated into the central machine control of the molding machine (control device 1; [0026, 0029-0030]).
Regarding claim 31, Raschke teaches the molding machine according to claim 27.
Raschke further teaches a central machine control and a control device configured to control the at least one temperature-control volume flow, wherein the control device is separate from the central machine control of the molding machine (control device 1; [0026, 0029-0030]).
Regarding claim 33, Raschke teaches:
A pumping system (abstract) for conveying a temperature-control medium through at least one temperature-control channel of a molding tool (Fig 1: temperature control branches 2, molding tool 3), the pumping system comprising:
a pump (Fig 1: pump 13);
a drive device configured to drive the pump (Fig 1: control device 1; [0029-0031]); and
a volume flow sensor configured to measure a conveying capacity of the pumping system, and to transmit measured values to the drive device (Fig 1: through-flow sensors 7; [0018, 0029]).
Raschke does not explicitly recite wherein the drive device is further configured to:
drive the pump starting from a starting conveying capacity independent of a separate control of at least one temperature-control volume flow according to a control variable such that a conveying capacity of the pumping system is increased to an increased conveying capacity,
then check whether the conveying flow remains substantially constant, and
i) if the conveying flow does not remain substantially constant, determine the increased conveying capacity to be a target conveying capacity, or
ii) if the conveying flow remains substantially constant, determine the starting conveying capacity to be the target conveying capacity.
However, Raschke teaches that the control device 1 is configured to variably control the flow capacity of the pump or pumps 13 via rotary speed or step regulation ([0019-0020, 0029-0030]).  Therefore it would be well within the purview of one of ordinary skill in the art to operate the pumping system as taught by Raschke in the claimed manner. 
Furthermore, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Since the prior art teaches all of the structure of the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
The examiner further notes that while Raschke teaches the at least one temperature-control channel and molding tool, these elements are recited as intended use and are not required structure of the claimed invention.  See MPEP 2111.02(II).
Regarding claim 34, Raschke teaches the pumping system according to claim 33.
Raschke further teaches a distributor configured to distribute the conveying flow to a plurality of temperature-control channels (Fig 1: feed 5 splits into two temperature control branches 2).
Regarding claim 35, Raschke teaches the pumping system according to claim 34.
Raschke further teaches wherein the temperature-control channels are parallel-connected (Fig 1).
Regarding claim 36, Raschke teaches the pumping system according to claim 34.
Raschke further teaches wherein each of the temperature-control channels has a throttle configured to perform as an actuating element for controlling the at least one temperature-control volume flow (Fig 1: through-flow valves 15).
Regarding claim 37, Raschke teaches the pumping system according to claim 33.
Raschke further teaches a molding machine (Fig 1: molding tool 3)
Regarding claim 38, Raschke teaches the molding machine according to claim 37.
Raschke further teaches a central machine control, wherein the drive device of the pumping system is integrated into the central machine control ([0026]).
Regarding claim 39, Raschke teaches the molding machine according to claim 37.
Raschke further teaches a central machine control, wherein the drive device of the pumping system is separate from the central machine control ([0026]).
Regarding claim 40, Raschke teaches the molding machine according to claim 37.
Raschke further teaches a central machine control and a control device configured to control the at least one temperature-control volume flow, wherein the control device is integrated into the central machine control of the molding machine (control device 1; [0026, 0029-0030]).
Regarding claim 41, Raschke teaches the molding machine according to claim 37.
Raschke further teaches a central machine control and a control device configured to control the at least one temperature-control volume flow, wherein the control device is separate from the central machine control of the molding machine (control device 1; [0026, 0029-0030]).
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Regarding claim 23, Applicant argues that Raschke does not teach a drive device configured to perform the claimed functions.  Applicant argues that the examiner has dismissed the functional limitations of the claim.  However, as stated in the above art rejection, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Since the prior art teaches all of the structure of the claimed invention (i.e., a pump, a drive device, and a volume flow sensor), one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.  Applicant also ignores the citation of MPEP 2114 which explicitly states “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  Contrary to applicant assertion that the examiner has dismissed the functional limitations of the claim, the examiner has determined that the prior art apparatus is capable of performing the claimed functions.
Applicant further argues that computer implemented functional claim limitations can serve to further define the specific structure of the claimed element.  However, as cited by the applicant, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’" (emphasis added).  As stated in the above 112f claim interpretation and 112a and 112b rejections above, applicant fails to disclose ANY enabling structure, let alone a computer programmed to carry out an algorithm.  Thus the drive device cannot be considered a special purpose computer.  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114(IV).
Applicant argues that the controller of Raschke is unable to perform the claimed functions, specifically that the controller of Raschke is not capable of driving the pump independent of a separate control of at least one temperature-control volume flow.  Applicant argues that the control algorithm of Fig 2 dictates that the controller of Raschke must be operated with input from the temperature control valves.  However, Fig 2 is merely a preferred embodiment of a method for controlling the apparatus of Raschke ([0031]), and there is no recitation that the apparatus of Fig 1 MUST be operated in such manner.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and MPEP 2123(II).  Since the prior art apparatus shares all the structure of the claimed invention, and the controller of Raschke explicitly controls the pump, one of ordinary skill in the art would reasonably expect the prior art controller to be capable of operating the pump independently of the at least one temperature-control volume flow and it would be well within the purview of one of ordinary skill in the art to operate the prior art apparatus in the claimed manner.  Furthermore, attorney arguments cannot take the place of evidence.
Regarding claim 33, the responses to arguments for claim 23 above regarding functional limitations can be analogously applied to claim 33 as well.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743